Ben N. Saltzman, M.D., Director Arkansas Department of Health 4815 West Markham Street Little Rock, AR  72205-3687
Dear Dr. Saltzman:
This is in response to your request for an official Attorney General's opinion concerning the following question:
   Is the automated birth certificate form, a sample copy of which you forwarded with this request, sufficient to meet the requirements of Ark. Stat. Ann. 56-210(b)?
Ark. Stat. Ann. 56-210(b) states:
   A certified copy of the birth certificate or verification of birth record of the individual to be adopted, if available, and the required consents and relinquishments, shall be filed with the clerk.
Whether the requirements of this statute are met depends upon whether the automated document constitutes a certified copy of the birth certificate or a verification of birth record.
Laws governing birth certificates are found at Ark. Stat. Ann. 82-501 et seq. (Cum. Supp. 1985).  Section 82-505, Duties of State Registrar, states in part:
   (a) The state registrar: . . . shall (5) prescribe, with the approval of the Board, furnish and distribute such forms as are required by this act and the rules and regulations thereunder, or prescribe such other means for transmission of data as will accomplish the purpose of complete and accurate registration.
Ark. Stat. Ann. 82-506(b) states:
   Each certificate, report and form required to be filled and registered under this act shall be on a form or in a format prescribed by the state registrar and shall contain the data received for registration.
Ark. Stat. Ann. 82-521 states:
   To preserve vital records the state registrar is authorized to prepare typewritten, photographic, electronic or other reproductions of original records and files in the Division of Vital Records.  Such reproductions, when certified by the state registrar, shall be accepted as the original records.
The Office of Vital Statistics of the Arkansas Department of Health retains copies of all the original birth records.  They have developed a system whereby automated documents such as the one in question are issued in lieu of the original certificates. Since this document has been certified by the state registrar and on a form approved by the State Board of Health it would appear that such document could be accepted as the original record.
In any event, it would certainly constitute a verification of birth record of the individual as required by the statute in question.  The General Assembly of the State of Arkansas enacted the revised Uniform Adoption Act in 1977.  The Arkansas law is patterned after the National Model Uniform Adoption Act.  The Commissioner's note, which is important in the interpretation of a model act, such as this, states:
   The language "or verification of birth record" in subsection (6) was added in 1971 and permits verification of birth record, an inexpensive document commonly used as evidence of bith, to serve to identify the adopted child.  9 U.L.A. 9.
The foregoing opinion, which I hereby approve, was prepared by Special Assistant Attorney General George A. Harper.